      Case 2:20-cv-00489-KWR-CG Document 32 Filed 12/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DEWAYNE BROWN,

             Plaintiff,

v.                                                         No. CV 20-489 KWR/CG

SUPERIOR ENERGY SERVICES, INC., et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that a status conference will be

held by telephone on Tuesday, January 26, 2021, at 2:30 p.m. The parties shall call

Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and

enter the Access Code 7467959, to be connected to the proceedings.

     IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
